WELLIVER, Judge,
dissenting.
I respectfully dissent.
The majority would issue a writ of prohibition to prevent a judge from enforcing an order which the majority recognizes he had jurisdiction to enter. The majority cites State ex rel. J.E. Dunn, Jr., & Assoc., Inc. v. Schoenlaub, 668 S.W.2d 72 (Mo. banc 1984)1 for this proposition. In Schoen-laub, the second court was prohibited from interfering with the court which first obtained jurisdiction over an identical action. However, here, the actions in Johnson and Clay counties were different in nature here and the majority prohibits the judge who first obtained jurisdiction.
While I agree that the parties “were perfectly competent to contract in relation to the properties assigned to them by the decree,”2 they do not have the power to divest the court of jurisdiction over its order by self-help. See, e.g., Hibdon v. Hibdon, 589 S.W.2d 646 (Mo.App.1979); Rodgers v. Rodgers, 505 S.W.2d 138 (Mo.App.1974). Relator should have brought .the agreement to the attention of Johnson County Circuit Judge Russell, and, relator should have requested that Judge Russell modify his order which required sale of the house. If Judge Russell had denied relator’s motion to modify the order, relator could have appealed that denial as an abuse of discretion.
Accordingly, I would quash the rule in prohibition.

. Schoenlaub is the only case cited in the majority opinion.


. State ex rel. Cobb v. Russell, 727 S.W.2d 877, 878 (Mo. banc 1987).